1
2
3
4
5
6                          UNITED STATES DISTRICT COURT
7                       SOUTHERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,        )                 Case No. 19CR0320-H
                                      )
10                    Plaintiff,      )
                                      )                 Booking No. 07321-408
                  v.                  )
11                                    )
                                      )                 JUDGMENT AND ORDER
12   MIGUEL ANGEL BELTRAN-RANGEL (1), )
                                      )                 OF DISMISSAL
13                    Defendant.      )
                                      )
14                                    )
15
16         Based upon the motion of the United States, the Court grants the government’s
17   unopposed motion to dismiss without prejudice the Indictment in the above entitled case
18   against Defendant Miguel Angel Beltran-Rangel. The defendant is hereby discharged
19   as to this case only and the order committing the Defendant to the custody of the
20   Attorney General pursuant to Title 18 U.S.C. § 4241(d) is vacated.
21         IT IS SO ORDERED AND ADJUDGED.
22
23         DATED: May 1, 2019              ________________________________
                                           HONORABLE MARILYN L. HUFF
24
                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
                                               -1-
